ORDER

PER CURIAM.
Ann Engle appeals from the judgment granted in favor of City of St. Ann, Cindy Shaw, and David Dinter on their motion to dismiss the cause of action for failure to state a claim. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).